DETAILED ACTION
Priority
Receipt is acknowledged of a 371 of international PCT application.
Information Disclosure Statement
The information disclosure statements filed 09/23/2019 and 04/03/2020 has been fully considered and is attached hereto.
 Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-19, the allowability resides in the overall structure of the device as recited in independent claims 1-2, 7-8 and at least in part because claims 1-2 and 7-8 recite, “wherein materials and dimensions of the respective boss portions, the respective leg portions, the support case, and the bus bar are determined so that a total thermal elongation amount of the respective boss portions and the respective leg portions falls within a range of from 0.9 to 1.1 relative to a total thermal elongation amount of the support case and the bus bar” in claim 1, “wherein materials and dimensions of the respective boss portions, the respective leg portions, the support case, and the bus bar are determined so that a value of (ahxLh+asxLs)/(arxLr+abxLb) falls within a range of from 0.9 to 1.1, where: ah represents a linear expansion coefficient of the respective boss portions; Lh represents a distance from the upper surface of the heat sink to a seat of the respective boss portions; as represents a linear expansion coefficient of the respective leg portions; Ls represents a length of the respective leg portions extending from the case member to the respective boss portions; ar represents a linear expansion coefficient of the support case; Lr represents a distance from the upper surface of the heat sink to a center of a screw hole, into which the screw is inserted; ab represents a linear expansion coefficient of the bus bar, and; Lb represents a distance from an open end of the case member to the center of the screw hole” in claim 2, “wherein materials and dimensions of the respective boss portions, the intermediate member, the support case, and the bus bar are determined so that a total thermal elongation amount of the respective boss portions and the intermediate member falls within a range of from 0.9 to 1.1 relative to a total thermal elongation amount of the support case and the bus bar” in claim 7 and “wherein materials and dimensions of the respective boss portions, the intermediate member, the support case, and the bus bar are determined so that a value of (ahxLh+asxLs)/(arxLr+abxLb+acxLc) falls within a range of from 0.9 to 1.1, where: ah represents a linear expansion coefficient of the respective boss portions; Lh represents a distance from the upper surface of the heat sink to the seat of the respective boss portions; as represents a linear expansion coefficient of the intermediate member;  7PRELIMINARY AMENDMENTAttorney Docket No.: Q249293 Appln. No.: Not Yet Assigned Ls represents a length of the intermediate member, ar represents a linear expansion coefficient of the support case; Lr represents a distance from the upper surface of the heat sink to a center of a screw hole, into which the screw is inserted, ab represents a linear expansion coefficient of the bus bar; Lb represents a distance from an open end of the case member to the center of the screw hole; ac represents a linear expansion coefficient of a casting resin to be filled into the case member; and Lc represents a distance from the open end of the case member to a contact surface between the collar and the intermediate member” in claim 8. 
The aforementioned limitations in combination with all remaining limitations of claims 1-2 and 7-8 are believed to render said claims 1-2 and 7-8 and all claims dependent therefrom (claims 3-6 and 9-19) patentable over the art of record. 
The closest art of record is believed to be that of Hotta et al. (US 2013/0277820 – hereafter “Hotta”).
Hotta Figs 1-4 disclose a power conversion device comprising (100), in a housing (1): 
power semiconductor elements (11/12); 
a support case (15), to which a DC input terminal (13P/13n) and an AC output terminal (11m/12m) are attached (Figs 3-4), the DC input terminal (13p/13n) and the AC output terminal (11m/12m) being connected to the power semiconductor elements (11/12), (Figs 3-4), 
a heat sink (40), in which a plurality of boss portions (42) are formed on an upper surface thereof (Fig 1), and to which the power semiconductor elements (11/12) and the support case (15) are attached (Fig 1); 
a case member (51/52) having a plurality of leg portions (50/53); 
a smoothing capacitor (20) accommodated in the case member (Fig 1); and 
a bus bar (87) configured to connect the smoothing capacitor (20) and the DC input terminal (13p/13n), the plurality of leg portions (50/53) of the case member (51/52) being respectively fixed to the plurality of boss portions of the heat sink (40), (Fig 1).
 However neither Hotta, nor any other art of record, either alone or in combination, teach or suggest the above mentioned limitations of claims 1-2 and 7-8.

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.                                                           

                                                                                	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835